DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 25, 2022 have been fully considered but they are not persuasive. The Applicant argues on pages 6-7 that Kim as modified by Ogiwara and Seo does not disclose “wherein the common layer consist of a single layer and comprises a delayed fluorescent compound.  The Examiner respectfully disagrees.  While Seo discloses an EL layer can have multiple layers, Seo (paragraphs 18-20) also discloses the EL layer includes at least a light emitting layer.
“[0018] That is, one embodiment of the present invention is a light-emitting element which includes a pair of electrodes and an EL layer between the pair of electrodes. The EL layer includes at least a light-emitting layer. The light-emitting layer contains at least a first organic compound, a second organic compound, and a light-emitting substance. A combination of the first organic compound and the second organic compound forms an exciplex. The light-emitting substance exhibits thermally activated delayed fluorescence.
[0019] Another embodiment of the present invention is a light-emitting element which includes a pair of electrodes and an EL layer between the pair of electrodes. The EL layer includes at least a light-emitting layer. The light-emitting layer contains at least a first organic compound, a second organic compound, and a light-emitting substance. A combination of the first organic compound and the second organic compound forms an exciplex. The light-emitting substance exhibits thermally activated delayed fluorescence. An absorption band, on the lowest energy side, of the substance exhibiting thermally activated delayed fluorescence overlaps with a light emission spectrum of the exciplex.
[0020] Another embodiment of the present invention is a light-emitting element having the above structure, in which the difference in equivalent energy value between a peak wavelength in the absorption band, on the lowest energy side, of the substance 
	Therefore while Figs. 5A or 5B may disclose a multilayer EL layer, the EL layer can be made of at least one light emitting layer, thus a single layer.  Seo discloses that the EL layer must have at least a light emitting layer.  Other layers (hole-injection/transport, electron-injection/transport or plurality of light emitting layers) can be included if so desired, however, the EL layer has to have/include at least a (one) light emitting layer.  Therefore the EL layer could be made up of a single light emitting layer at the least, without any other layers.  The Examiner also still takes the position that an EL layer made up of a plurality of light emitting layers of the same material is a single thick light emitting layer.  The Examiner takes the position the rejection is proper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-17, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0155515) in view of Ogiwara et al. (US 2012/0248968) in view of SEO (US 2013/0306945 A1).
Regarding claim 1, Kim discloses an organic EL light-emitting apparatus (Fig. 1), comprising:
a plurality of pixels (SP) comprising a first pixel (SP1) and a second pixel (SP3 or SP2), wherein:

a pixel(s) (SP1) other than the second pixel (SP3 or SP2) comprises a non-common layer (156R);
the common layer (130/156B) further comprises a fluorescent compound (¶ [0067]);
the second pixel (SP2) is configured to emit green light from the common layer (130/156B; ¶ [0067]);
the pixel(s) (SP1) other than the second pixel (SP3 or SP2) is configured to emit light from the non-common layer (156R); and
the non-common layer (156R) is in direct contact with the common layer (130/B).
Kim does not specifically disclose Kim, however, does not discloses wherein the common layer comprises a delayed fluorescent compound, a singlet energy of the delayed fluorescent compound is larger than a singlet energy of the fluorescent compound contained in the common layer. Attention is brought to the Ogiwara reference, which discloses a similar organic EL light-emitting apparatus (Fig. 1), comprising: a pixel with a light emitting layer (5) comprising a delayed fluorescent compound (¶s [0068] and [0069], TADF=Thermally Activated Delayed Fluorescence, Host in Fig. 3), the light emitting layer (5) further comprises a fluorescent compound (Dopant in Fig. 3), a singlet energy (Fig. 3, S1H) of the delayed fluorescent compound (Host) is larger than a singlet energy (Fig. 3, S1D) of the fluorescent compound (Dopant) contained in the light emitting layer (5). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Kim to include wherein the common layer comprises a delayed fluorescent compound, a singlet 
Kim as modified by Ogiwara does not specifically disclose wherein the common layer consist of a single layer and comprises a delayed fluorescent compound.
SEO (paragraphs 18-21, 23, 24, 55, Figs. 5A-6 and associated text) discloses wherein the common layer (item 1028) consist of a single layer and comprises a delayed fluorescent compound (paragraphs 18-21, 23, 24, 55).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kim and modified by Ogiwara with the teachings of SEO for the purpose of high efficiency and relatively low temperatures (paragraph 79).
Regarding claim 2, Kim discloses wherein a peak wavelength (blue) of the light emitted from the common layer (130/156B) is smaller than a peak wavelength (red) of the light emitted from the non-common layer (156R).
Regarding claim 3, Kim discloses wherein an energy at an emission level of the delayed fluorescent compound (item 156, blue) is larger than an energy at an emission level of a compound contained in the non-common layer (item 156r, red; E=hf, longer wavelength of red non-common layer corresponds to smaller energy than the blue common layer).
Regarding claim 4, Kim discloses wherein the first pixel (SP1/SP2; SP2 can be interpreted as part of the first pixel so that right portion of layer 130 is in direct contact with the side of 156R/156G) comprises: a first emitting layer (156R/156G) as the non-common layer; and a barrier layer (BFL) interposed between the first emitting layer (156R/1556G) and the common layer (130/156B); and a singlet energy of a compound contained in the barrier layer (BFL, blue, 
Regarding claim 7, Kim discloses wherein the first pixel (SP1) comprises a first emitting layer (156R) as the non-common layer; and the first emitting layer (156R) comprises a second fluorescent compound (¶ [0045]).
Regarding claim 8, Kim discloses wherein the first pixel (SP1) is configured to emit a red light.
Regarding claim 9, Kim discloses wherein the first pixel (SP1) is configured to emit a red or a green light.
Regarding claim 10, Kim further discloses a third pixel (SP2), wherein:
the common layer (156B) is shared by the first pixel (SP1), the second pixel (SP3) and the third pixel (SP2) or the common layer is shared by the first pixel and the second pixel;
the first pixel (SP1) comprises a first emitting layer (156R) as the non-common layer;
the first pixel (SP1) is configured to emit light from the first emitting layer (156R);
the third pixel (SP2) comprises a third emitting layer (156G) as the non-common layer; and
the third pixel (SP2) is configured to emit a light from the third emitting layer (156G).
Regarding claim 11, Kim discloses wherein the third pixel (SP2) comprises a third fluorescent compound (¶ [0046]).
Regarding claim 12, Kim discloses wherein the first pixel (SP1) is configured to emit a red light and the third pixel (SP2) is configured to emit a green light,
Regarding claim 13, Kim discloses wherein each of the plurality of pixels comprising the first pixel (SP1) and the second pixel (SP3) comprises: an anode (122); and a hole transporting layer (154) between the anode (122) and the common layer (156B).
Regarding claim 14, Kim discloses wherein each of the plurality of pixels comprising the first pixel (SP1) and the second pixel (SP3) comprises: a cathode (126); and an electron transporting layer (158) provided between the cathode (126) and the common layer (156B).
Regarding claim 15, Kim discloses an electronic device (¶ [0006]), comprising the organic EL light-emitting apparatus according to claim 1 (Fig. 1).
Regarding claim 16, Ogiwara discloses wherein the common layer further comprises a third compound (¶s [0055]-[0057]).
Regarding claim 17, Ogiwara discloses wherein a singlet energy of the third compound (Fig. 2, S1-m+) is larger than the singlet energy of the delayed fluorescent compound (S1-M-).
Regarding claim 19, Kim discloses wherein an energy at an emission level of the delayed fluorescent compound (item 156B, blue) is larger than an energy at an emission level of a compound contained in the third emitting layer (item 156G, green; E=hf, longer wavelength of green light emitting layer corresponds to smaller energy than the blue common layer).
Regarding claim 20, Kim discloses wherein a peak wavelength of the emission from the common layer (156B, blue) is smaller than a peak wavelength of the emission from the third emitting layer (156G, green; blue wavelengths are smaller than green wavelengths).
Regarding claim 21, Kim discloses wherein an energy gap at 77K of a compound contained in the barrier layer (BFL) is equal to or larger than an energy gap at 77K of the delayed fluorescent compound (the buffer layer can be made of the same host material as the common layer, ¶ [0053]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0155515) in view of Ogiwara et al. (US 2012/0248968) in vies of SEO (US 2013/0306945 A1) as applied to the claims above, and in further view of Matsunami et al. (US 2008/0157657).
Regarding claim 18, Kim and Ogiwara and SEO disclose the organic EL light-emitting apparatus according to claim 10. They do not, however, discloses wherein the third pixel is not in contact with the common layer. Attention is brought to the Matsunami reference, which discloses a similar organic EL light-emitting apparatus, wherein a third pixel (Fig. 7, 11B) is not in contact with a common layer (14c-G). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the organic EL light-emitting apparatus disclosed by Kim and Ogiwara to include wherein the third pixel is not in contact with the common layer, as taught by Matsunami, so that the common layer does not affect the light emission from the third pixel.
Regarding claim 23, Ogiwara discloses wherein the common layer further comprises a third compound (¶s [0055]-[0057]), and a singlet energy of the third compound (Fig. 2, S1-m+) is larger than the singlet energy of the delayed fluorescent compound (S1-M-).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 23, 2022